DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10, 11, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madaan (US20180240020) in view of Muddu (US20180054452).

Regarding claim 1, An Artificial Intelligence (AI) performance prediction system (Madaan: Paragraph [0113] “utilize a model that can predict future occurrence” An Artificial Intelligence (AI) performance prediction system is taught as utilize a model that can predict future occurrence.) comprising: at least one processor (Madaan: Paragraph [0044] “a processor”); a non-transitory computer readable medium (Madaan: Paragraph [0158] “A suitable non-transitory computer readable medium”) storing machine-readable5 (Madaan: Paragraph [0158] “The software code may be stored as a series of instructions or commands on a computer readable medium for storage and/or transmission.”) to: receive current data related to an entity at a specified time period (Madaan: Paragraph [0006] “The first subset corresponds to data collected at an earlier time within the time period than that of the data corresponding to the second subset.” [0010] “bucketizing data associated with the entity to determine bucketized values” Receive current data related to an entity at a specified time period is taught as first subset corresponds to data collected at an earlier time. The data is bucketized or sorted based on the entity.); … [data] received at the specified time period (Madaan: Paragraph [0099] “Further, the dataset determined at step 601 and the dataset determined at step 1001 may be associated with different time periods….The goal in steps 1002 and 1003 can then be to predict, based on the determined features, labels that may occur in a future dataset associated with the entity corresponding to the length of time between time T1 and time T2 as shown in FIG. 7.” [data] received at the specified time period is received is taught as the dataset determined at step and the dataset determined at step may be associated with different time periods for an entity.), each of the one or more ML models estimating a respective propensity score for the entity to move10 from a categorized segment to another segment (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” Each of the one or more ML models estimating a respective propensity score for the entity to move10 from a categorized segment to another segment is taught as the predicted propensity for certain behavior to occur in the future. The scores indicating the likelihood of the entity following the recommendation or segment.);… a current ML model being used to estimate the propensity score (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” A current ML model being used to estimate the propensity score is taught as the predicted propensity for certain behavior to occur in the future. The scores indicating the likelihood of the entity following the recommendation or segment.);…determine via application of the selected ML model (Madaan: Paragraph [0036] “the training model may be updated based on each set of data that it receives utilizing machine learning techniques.” Determine via application of the selected ML model is taught as the training model may be updated based on each set of data that it receives utilizing machine learning techniques.), a propensity score for the entity, the propensity score determining a likelihood of the entity to migrate from the categorized segment to another segment (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” A propensity score for the entity, the propensity score determining a likelihood of the entity to migrate from the categorized segment to another segment is taught as the predicted propensity for certain behavior to occur in the future. The scores indicating the likelihood of the entity following the recommendation or segment.); provide one or more of recommendations and alerts related to actions to be implemented on the entity based at least on the categorized segment (Madaan: Paragraph [0116] “For example, if the travel routes of vehicles based on their GPS location data were to be analyzed, this may result in a set of predicted labels indicating streets and freeway exits that are expected to be traveled by a vehicle. The server computer may then send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.” Provide one or more of recommendations and alerts related to actions to be implemented on the entity based at least on the categorized segment is taught as send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.) and the20 propensity score obtained from the selected ML model (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” The20 propensity score obtained from the selected ML model is taught as the predicted propensity for certain behavior to occur in the future. [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” The scores indicating the likelihood of the entity following the recommendation or segment.); collect feedback regarding the selected ML model, the feedback including response of the entity to the implemented actions (Madaan: Paragraph [0112] “To evaluate the training model, the server computer may then compare the predictions made for a certain time period in the future (e.g., corresponding to the length of time between T2 and T1 in FIG. 7) with data collected regarding the actual behavior by each entity when it is available. For example, for each label in the predicted set of labels for an entity, the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model.” Collect feedback regarding the selected ML model, the feedback including response of the entity to the implemented actions is taught as the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model.); andD17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATION monitor performance of the entity by periodically repeating the steps of …, applying, selecting, determining, providing (Madaan: Paragraph [0113] “utilized to build and utilize a model that can predict future occurrences given past or current occurrences. One of the advantages provided by these methods is that the model can be utilized to predict occurrences associated with an entity based on data that is not necessarily associated with the same entity.” Monitor performance of the entity by periodically repeating the steps of rebuilding, applying, selecting, determining, providing is taught as build and utilize a model that can predict future occurrences associated with an entity based on data that is not necessarily associated with the same entity.) and recording for each time period at which respective current data related to the entity is received (Madaan: Paragraph [0099] “Further, the dataset determined at step 601 and the dataset determined at step 1001 may be associated with different time periods….The goal in steps 1002 and 1003 can then be to predict, based on the determined features, labels that may occur in a future dataset associated with the entity corresponding to the length of time between time T1 and time T2 as shown in FIG. 7.” Providing and recording for each time period at which respective current data related to the entity is received is taught as the dataset determined at step and the dataset determined at step may be associated with different time periods for an entity.). 5  
Madaan does not explicitly disclose …rebuild one or more machine learning (ML) models in parallel using the current data… apply one or more model selection criteria to each of the one or more ML models and …select an ML model from the one or more ML models and the current ML model based on the application of the model selection criteria;… rebuilding
Muddu…rebuild one or more machine learning (ML) models in parallel using the current data (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuild one or more machine learning (ML) models is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time. One or more machine learning (ML) models in parallel using the current data is taught as the parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions)… apply one or more model selection criteria to each of the one or more ML models and (Muddu: Paragraph [0291] “A machine learning model 1600 corresponds to a model type 1602. The ML-based CEP engine 1500 can implement multiple machine learning models of the same model type. For example, a model type can define a workflow for entity-specific models to be trained and applied.” Apply one or more model selection criteria to each of the one or more ML models is taught as implementing the machine learning models based on the model types or applied based on entity-specify models.) … select an ML model from the one or more ML models and the current ML model based on the application of the model selection criteria (Muddu: Paragraph [0176] “The model management block 386 includes a model store and a model registry. The model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models. Additional details on the model registry and the model store are discussed below.” Select an ML model from the one or more ML models and the current ML model based on the application of the model selection criteria is taught as the model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models.);… rebuilding (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuild one or more machine learning (ML) models is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive models of Madaan with the method of training models of Muddu in order to train and retrain (e.g., update) the machine learning models in real-time thereby using parallelization of training and deliberation to enable the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions (i.e. manage training data) (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.”).

Regarding claim 2, Madaan in view of Muddu teaches the performance prediction system of claim 1, Madaan further teaches wherein the respective current data for each time period is received from one or more data sources (Madaan: Paragraph [0009] “the method can comprise further steps, where the dataset may be a first dataset. For example, the method can further comprise determining a second dataset corresponding to data collected after the time period.” The respective current data for each time period is received from one or more data sources is taught as a first dataset collected after a time period. Madaan teaches collecting multiple data sets at different times.).  

Regarding claim 3, Madaan in view of Muddu teaches the performance prediction system of claim 1, wherein the instructions for collecting feedback regarding the selected ML model further comprising10 instructions that cause the processor to: record successes or failures of the implemented actions (Madaan: Paragraph [0112] “To evaluate the training model, the server computer may then compare the predictions made for a certain time period in the future (e.g., corresponding to the length of time between T2 and T1 in FIG. 7) with data collected regarding the actual behavior by each entity when it is available. For example, for each label in the predicted set of labels for an entity, the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model.” Collecting feedback regarding the selected ML model further comprising10 instructions that cause the processor to: record successes or failures of the implemented actions is taught as the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model. If the entity actually performed the behavior it is considered a success. If the entity does not perform the predicted behavior it is considered a failure.).  

Regarding claim 4, Madaan in view of Muddu teaches the performance prediction system of claim 3, Muddu further teaches further comprising instructions that cause the processor to:15 employ a trained neural network to estimate a probability of success of each of the ML models based on respective recorded performances of the ML models (Muddu: Paragraph [0294] “One or more model states stored in the model store 1532 represent the machine learning model 1600. If the ML-based CEP engine 1500 trains and applies a single version of the machine learning model 1600, then a single model state represents the machine learning model 1600. In embodiments where the ML-based CEP engine 1500 trains multiple versions of the machine learning model 1600, each model version 1604 corresponds to a different model state stored in the model store 1532. In such embodiments, a group of model states corresponds to different model versions representing different training stages of the machine learning model 1600. In this case, the group of model versions is part of the same machine learning model 1600 because these model states are all trained for a specific entity or a specific purpose.” Employ a trained neural network to estimate a probability of success of each of the ML models based on respective recorded performances of the ML models is taught as the ML-based CEP engine trains multiple versions of the machine learning model and then applies the machine learning model for the specific entity. [0238] “After a version of a model is sufficiently trained (e.g., when the probability of association exceeds a confidence threshold, which depends on the model's definition and can be tuned by the administrator for the environment), the identity resolution module 812 then can activate the version of the model.” The probability of success of the model is dependent on if it is sufficiently trained.).  

Regarding claim 5, Madaan in view of Muddu teaches the performance prediction system of claim 3, further comprising instructions that cause the processor to:20 alter the alerts or recommendations based on the recorded successes and failures (Madaan: Paragraph [0112] “To evaluate the training model, the server computer may then compare the predictions made for a certain time period in the future (e.g., corresponding to the length of time between T2 and T1 in FIG. 7) with data collected regarding the actual behavior by each entity when it is available. For example, for each label in the predicted set of labels for an entity, the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model.” Alter the alerts or recommendations based on the recorded successes and failures is taught as the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model. If the entity actually performed the behavior it is considered a success. If the entity does not perform the predicted behavior it is considered a failure.).
40 D17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATION  
Regarding claim 10, Madaan in view of Muddu teaches the performance prediction system of claim 1, further comprising instructions that cause the processor to: build one or more initial ML models using different model building methodologies from historical data associated with the entity (Madaan: Paragraph [0029] “utilizing a training model that indicates predictions related to potential relationships among properties of a dataset.” [0110] “The repeat predictions may include the predicted labels that are determined to have been associated with behavior associated with the entity in the past.” From historical data associated with the entity is taught as making predictions based on the entity behavior in the past. [0113] “can be utilized to build and utilize a model that can predict future occurrences given past or current occurrences.” Build one or more initial ML models using different model building methodologies is taught as to build and utilize a model that can predict future occurrences given past or current occurrences.); and5 select one of the (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” Select one of the initial ML models as an initial ML model that provides the propensity score for the entity is taught as the predicted propensity for certain behavior to occur in the future. The scores indicating the likelihood of the entity following the recommendation or segment are taught as the probability score for the entity.).  

Regarding claim 11, Madaan in view of Muddu teaches the performance prediction system of claim 1, wherein the entity includes one or more component entities (Madaan: Paragraph [0108] “the server computer may perform these steps for data associated with multiple entities, where the server computer may determine (e.g., obtain) multiple datasets, each associated with one of the multiple entities.” The entity includes one or more component entities is taught as the data associated with multiple entities. The entities have a name and account identifier (i.e. component).).10  

Regarding claim 14, Madaan in view of Muddu teaches the performance prediction system of claim 1, Muddu further teaches wherein instructions for selecting the ML model from the one or more ML models and the current ML model further (Muddu: Paragraph [0176] “The model management block 386 includes a model store and a model registry. The model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models. Additional details on the model registry and the model store are discussed below.” Selecting the ML model from the one or more ML models and the current ML model is taught as the model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models.) comprise instructions that cause the processor to: training a deep learning neural network (Muddu: Paragraph [0233] “a machine learning model can have different phases, for example, a training phase (after initiation and before ready)” Training a deep learning neural network is taught as a machine learning model can have different phases, for example, a training phase.) on historical data of the entity for selecting5 the ML model from the one or more ML models (Muddu: Paragraph [0277] “the trained decision tree is superior to a user-specified rule because it can make predictions based on historical sequence of events.” Historical data of the entity for selecting5 the ML model from the one or more ML models is taught as can make predictions based on historical sequence of events.) , wherein each of the one or more ML models is associated with a respective ML model building methodology (Muddu: Paragraph [0137] “the security platform is “big data” driven and employs a number of machine learning mechanisms to perform security analytics. More specifically, the security platform introduced here can perform user behavioral analytics (UBA), or more generally user/entity behavioral analytics (UEBA), to detect the security related anomalies and threats, regardless of whether such anomalies and threats are previously known or unknown.” One or more ML models is associated with a respective ML model building methodology is taught as a number of machine learning mechanisms to perform security analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive models of Madaan with the method of training models of Muddu in order to train and retrain (e.g., update) the machine learning models in real-time thereby using parallelization of training and deliberation to enable the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions (i.e. manage training data) (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.”). 

Regarding claim 18,  A non-transitory computer-readable storage medium (Madaan: Paragraph [0158] “A suitable non-transitory computer readable medium”) comprising machine- readable instructions (Madaan: Paragraph [0158] “The software code may be stored as a series of instructions or commands on a computer readable medium for storage and/or transmission.”) that cause a processor (Madaan: Paragraph [0044] “a processor”) to: receive current data related to an entity at a specified time period (Madaan: Paragraph [0006] “The first subset corresponds to data collected at an earlier time within the time period than that of the data corresponding to the second subset.” [0010] “bucketizing data associated with the entity to determine bucketized values” Receive current data related to an entity at a specified time period is taught as first subset corresponds to data collected at an earlier time. The data is bucketized or sorted based on the entity.);44 D17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATION … [data] received at the specified time period (Madaan: Paragraph [0099] “Further, the dataset determined at step 601 and the dataset determined at step 1001 may be associated with different time periods….The goal in steps 1002 and 1003 can then be to predict, based on the determined features, labels that may occur in a future dataset associated with the entity corresponding to the length of time between time T1 and time T2 as shown in FIG. 7.” [data] received at the specified time period is received is taught as the dataset determined at step and the dataset determined at step may be associated with different time periods for an entity.), … the selected ML model estimating a propensity score of the entity to move from a categorized5 segment to another segment (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” A propensity score for the entity, the propensity score determining a likelihood of the entity to migrate from the categorized segment to another segment is taught as the predicted propensity for certain behavior to occur in the future. The scores indicating the likelihood of the entity following the recommendation or segment.); provide one or more of recommendations and alerts related to actions to be implemented on the entity based at least on the categorized segment (Madaan: Paragraph [0116] “For example, if the travel routes of vehicles based on their GPS location data were to be analyzed, this may result in a set of predicted labels indicating streets and freeway exits that are expected to be traveled by a vehicle. The server computer may then send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.” One or more of recommendations and alerts related to actions to be implemented on the entity based at least on the categorized segment is taught as send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.) and the propensity score obtained from the selected ML model (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” The20 propensity score obtained from the selected ML model is taught as the predicted propensity for certain behavior to occur in the future. [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” The scores indicating the likelihood of the entity following the recommendation or segment.); collect feedback regarding the selected ML model based on response of the entity10 to the implemented actions (Madaan: Paragraph [0112] “To evaluate the training model, the server computer may then compare the predictions made for a certain time period in the future (e.g., corresponding to the length of time between T2 and T1 in FIG. 7) with data collected regarding the actual behavior by each entity when it is available. For example, for each label in the predicted set of labels for an entity, the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model.” Collect feedback regarding the selected ML model, the feedback including response of the entity to the implemented actions is taught as the server computer may determine whether the entity actually performed the predicted behavior associated with the label within the time period and utilize the result to improve the training model.); and monitor performance of the entity by periodically repeating the steps of …, providing (Madaan: Paragraph [0113] “utilized to build and utilize a model that can predict future occurrences given past or current occurrences. One of the advantages provided by these methods is that the model can be utilized to predict occurrences associated with an entity based on data that is not necessarily associated with the same entity.” Monitor performance of the entity by periodically repeating the steps of rebuilding, applying, selecting, determining, providing is taught as build and utilize a model that can predict future occurrences associated with an entity based on data that is not necessarily associated with the same entity.) and recording for each time period at which respective current data related to the entity is received (Madaan: Paragraph [0099] “Further, the dataset determined at step 601 and the dataset determined at step 1001 may be associated with different time periods….The goal in steps 1002 and 1003 can then be to predict, based on the determined features, labels that may occur in a future dataset associated with the entity corresponding to the length of time between time T1 and time T2 as shown in FIG. 7.” Providing and recording for each time period at which respective current data related to the entity is received is taught as the dataset determined at step and the dataset determined at step may be associated with different time periods for an entity.). 15  

Madaan does not explicitly disclose … rebuild a selected machine learning (ML) model using the current data… the ML model being selected from one or more ML models based on respective model building methodologies,…rebuilding
	Muddu further teaches…rebuild a selected machine learning (ML) model using the current data (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuild a selected machine learning (ML) model using the current data is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time.)… the ML model being selected from one or more ML models based on respective model building methodologies (Muddu: Paragraph [0291] “A machine learning model 1600 corresponds to a model type 1602. The ML-based CEP engine 1500 can implement multiple machine learning models of the same model type. For example, a model type can define a workflow for entity-specific models to be trained and applied.” The ML model being selected from one or more ML models based on respective model building methodologies is taught as implementing the machine learning models based on the model types or applied based on entity-specify models.),…rebuilding (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuild a selected machine learning (ML) model using the current data is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive models of Madaan with the method of training models of Muddu in order to train and retrain (e.g., update) the machine learning models in real-time thereby using parallelization of training and deliberation to enable the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions (i.e. manage training data) (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.”).

Regarding claim 19, Madaan in view of Muddu teaches the non-transitory computer readable storage medium of claim 18, Muddu further teaches wherein the one or more ML models include ML models built based on one or more of random forests (Muddu: Paragraph [0633] “An example model suitable for ensemble learning is Random Forest.” The one or more ML models include ML models built based on one or more of random forest is taught as model suitable for ensemble learning is Random Forest), boosted trees and support vector machines (SVMs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive models of Madaan with the method of training models of Muddu in order to use Random Forest methods thereby allowing performance enhancements related to predictive performance and reduce false positives (Muddu: Paragraph [0633] “In some embodiments ensemble learning techniques can be applied to process the plurality of feature scores according to a plurality of models (including machine-learning models) to achieve better predictive performance in the anomaly scoring and reduce false positives. An example model suitable for ensemble learning is Random Forest.”).

Regarding claim 20, Madaan in view of Muddu teaches the non-transitory computer readable storage medium of claim 18, Muddu further teaches wherein20 the instructions to receive current data related to the entity further comprise instructions that cause the processor to:45 D17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATIONreceive current data related to the entity from one or more condition detectors that include Internet of Things (IOT) sensors that sense conditions at the entity (Muddu: Paragraph [0135] “In general, “machine data” as used herein includes timestamped event data, as discussed further below. Examples of components that may generate machine data from which events can be derived include: web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc. The data generated by such data sources can include, for example, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc., which are indicative of performance or operation of a computing system in an information technology environment.” Receive current data related to the entity from one or more condition detectors that include Internet of Things (IOT) sensors that sense conditions at the entity is taught as time stamped event data received from Internet of Things (IoT) devices. The sensors provide data related to the entity.).

Claim 6-9, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madaan (US20180240020) in view of Muddu (US20180054452) and Roosenraad (US20160241579).

Regarding claim 6, Madaan in view of Muddu teaches the performance prediction system of claim 1, Madaan further teaches wherein instructions for determining the propensity score (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” Determining the propensity score is taught as the predicted propensity for certain behavior to occur in the future. The scores indicating the likelihood of the entity following the recommendation or segment.)further comprise instructions that cause the processor to:…

	Roosenraad further teaches…determine the propensity score that provides the likelihood that the entity migrates5 from a high value segment to a low value segment (Roosenraad: Paragraph [0150] “Activity of the selected subscriber that correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches” Determine the propensity score that provides the likelihood that the entity migrates5 from a high value segment to a low value segment is taught as correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches. Entity is high value segment when is least at risk) wherein the categorized segment is the high value segment (Roosenraad: Paragraph [0112] “The collected data is then used to generate a plurality of activity records 220 at step 304. In one embodiment, each activity record 220 comprises a date/time stamp, an activity identifier, and a user/device identifier (which may be obfuscated or otherwise anonymized). The data records 220 are provided from the data collection entity 208 to an activity manager 202. This may occur as a periodic push or pull, or in near-real time as the activity records 220 are generated.” The categorized segment is the high value segment is taught as the activity records organizing entities. The users that are not high risk are taught as being classified as high value segments.) and the other segment is the low value segment (Roosenraad: Paragraph [0066] “correlate certain types of subscriber behavior to certain known “high risk” outcomes in a substantially automated and real-time fashion.” The other segment is the low value segment is taught as high risk user entities.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenrad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Regarding claim 7, Madaan in view of Muddu teaches the performance prediction system of claim 1, Imrak further teaches wherein instructions for10 determining the propensity score further comprise instructions that cause the processor to: determine the propensity score that provides the likelihood that the entity moves from a low value segment to a high value segment  (Roosenraad: Paragraph [0150] “Activity of the selected subscriber that correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches” Determine the propensity score that provides the likelihood that the entity migrates5 from a high value segment to a low value segment is taught as correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches. Entity is high value segment when is least at risk. Entity is low value when it is high risk.)  wherein the categorized segment is the low value segment (Roosenraad: Paragraph [0066] “correlate certain types of subscriber behavior to certain known “high risk” outcomes in a substantially automated and real-time fashion.” The other segment is the low value segment is taught as high risk user entities.) and the other segment is the high value15 segment (Roosenraad: Paragraph [0112] “The collected data is then used to generate a plurality of activity records 220 at step 304. In one embodiment, each activity record 220 comprises a date/time stamp, an activity identifier, and a user/device identifier (which may be obfuscated or otherwise anonymized). The data records 220 are provided from the data collection entity 208 to an activity manager 202. This may occur as a periodic push or pull, or in near-real time as the activity records 220 are generated.” The categorized segment is the high value segment is taught as the activity records organizing entities. The users that are not high risk are taught as being classified as high value segments.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenraad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Regarding claim 8, Madaan in view of Muddu and Roosenraad teaches the performance prediction system of claim 7, Roosenraad teaches wherein the high value segment includes entities with low breakdown frequencies (Roosenraad: Paragraph [0112] “The collected data is then used to generate a plurality of activity records 220 at step 304. In one embodiment, each activity record 220 comprises a date/time stamp, an activity identifier, and a user/device identifier (which may be obfuscated or otherwise anonymized). The data records 220 are provided from the data collection entity 208 to an activity manager 202. This may occur as a periodic push or pull, or in near-real time as the activity records 220 are generated.” [0121-0122] “An MSO operator or other entity may then more closely monitor activity of subscriber and/or device for a period of time and determine further measures which should be taken accordingly (such as disabling service, sending notifications, etc.). It is appreciated that more than one of the remediation procedures discussed above may be applied simultaneously. Moreover, the foregoing patterns of behavior, frequency, duration, and time periods may be determined via an examination of date/timestamps within the activity data records 220 discussed elsewhere herein.
”The categorized segment is the high value segment is taught as the activity records organizing entities. The users that are not high risk are taught as being classified as high value segments. The frequency of breakdowns is taught as the frequency and duration of entity patterns which are low risk.). 20  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenrad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Regarding claim 9, Madaan in view of Muddu and Roosenraad teaches the performance prediction system of claim 7, Roosenraad further teaches wherein the low value segment includes entities with high breakdown frequencies (Roosenraad: Paragraph [0066] “correlate certain types of subscriber behavior to certain known “high risk” outcomes in a substantially automated and real-time fashion.” The other segment is the low value segment is taught as high risk user entities. [0121-0122] “An MSO operator or other entity may then more closely monitor activity of subscriber and/or device for a period of time and determine further measures which should be taken accordingly (such as disabling service, sending notifications, etc.). It is appreciated that more than one of the remediation procedures discussed above may be applied simultaneously. Moreover, the foregoing patterns of behavior, frequency, duration, and time periods may be determined via an examination of date/timestamps within the activity data records 220 discussed elsewhere herein.” The categorized segment is the low value segment is taught as the activity records organizing entities. The users that are high risk are taught as being classified as high value segments. The frequency of breakdowns is taught as the frequency and duration of entity patterns which are high risk.).41 D17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATION  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenrad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Regarding claim 13, Madaan in view of Muddu teaches the performance prediction system of claim 1, wherein instructions for providing one or more of recommendations and alerts further comprise instructions that cause the processor to: recommend one or more of corrective actions and system enhancements when the entity (Madaan: Paragraph [0116] “For example, if the travel routes of vehicles based on their GPS location data were to be analyzed, this may result in a set of predicted labels indicating streets and freeway exits that are expected to be traveled by a vehicle. The server computer may then send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.” Recommend one or more of corrective actions and system enhancements when the entity is taught as recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.)  …
Madaan in view of Muddu does not explicitly disclose is categorized into a low value segment and the propensity score20 indicates that the entity is likely to migrate to a high value segment, or, when the entity is categorized into the high value segment and the propensity score indicates that the entity is likely to migrate to the low value segment. 42 D17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATION  
	Roosenraad further teaches is categorized into a low value segment and the propensity score20 indicates that the entity is likely to migrate to a high value segment (Roosenraad: Paragraph [0150] “Activity of the selected subscriber that correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches” Determine the propensity score that provides the likelihood that the entity migrates5 from a high value segment to a low value segment is taught as correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches. Entity is high value segment when is least at risk. Entity is low value when it is high risk.), or, when the entity is categorized into the high value segment and the propensity score indicates that the entity is likely to migrate to the low value segment. 42 D17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATION  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenrad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Regarding claim 15, A method of monitoring an entity comprising:10 accessing historical data … gathered from one or more data sources (Madaan: Paragraph [0006] “The first subset corresponds to data collected at an earlier time within the time period than that of the data corresponding to the second subset.” [0010] “bucketizing data associated with the entity to determine bucketized values” Accessing historical data … gathered from one or more data sources is taught as first subset corresponds to data collected at an earlier time. The data is bucketized or sorted based on the entity.); …built from the historical data using respective model building methodologies (Madaan: Paragraph [0029] “utilizing a training model that indicates predictions related to potential relationships among properties of a dataset.” [0110] “The repeat predictions may include the predicted labels that are determined to have been associated with behavior associated with the entity in the past.” From historical data associated with the entity is taught as making predictions based on the entity behavior in the past. [0113] “can be utilized to build and utilize a model that can predict future occurrences given past or current occurrences.” Build one or more initial ML models using different model building methodologies is taught as to build and utilize a model that can predict future occurrences given past or current occurrences.), an initial (ML) model that estimates  (Madaan: Paragraph [0029] “utilizing a training model that indicates predictions related to potential relationships among properties of a dataset.” An initial (ML) model that estimates is taught as utilizing a training model that indicates predictions related to potential relationships among properties of a dataset.) a propensity score …, the propensity score15 indicative of a likelihood of … migrating from a categorized segment into another segment (Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” A propensity score …, the propensity score15 indicative of a likelihood of … migrating from a categorized segment into another segment is taught as the predicted propensity for certain behavior to occur in the future. The scores indicating the likelihood of the entity following the recommendation or segment are taught as the probability score for the entity.); transmitting one or more of messages and alerts based on the categorized segment and the propensity score (Madaan: Paragraph [0116] “For example, if the travel routes of vehicles based on their GPS location data were to be analyzed, this may result in a set of predicted labels indicating streets and freeway exits that are expected to be traveled by a vehicle. The server computer may then send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.” Transmitting one or more of messages and alerts based on the categorized segment and the propensity score is taught as send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.);…43 D17-426-03500-00-US NON-PROVISIONAL PATENT APPLICATION  …; … the propensity score …(Madaan: Paragraph [0029] “The predictive service can analyze data to determine information about the predicted propensity for certain behavior to occur in the future.” [0149] “In some embodiments, the saved information may include information indicating the likelihood (e.g., probability scores) that the vehicles will utilize Exit 3648, as well as all or some information associated with the selected vehicles from the original dataset, which may include information related to travel routes (e.g., roads traveled, exits utilized, timestamps, speed, etc.).” The propensity score is taught as the predicted propensity for certain behavior to occur in the future.); and transmitting one or more of messages and alerts based on the categorized segment10 and the propensity score (Madaan: Paragraph [0116] “For example, if the travel routes of vehicles based on their GPS location data were to be analyzed, this may result in a set of predicted labels indicating streets and freeway exits that are expected to be traveled by a vehicle. The server computer may then send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.” Transmitting one or more of messages and alerts based on the categorized segment and the propensity score is taught as send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.)…
Madaan does not explicitly disclose… regarding a server farm… selecting from one or more machine learning (ML) models… for the server farm… the server farm… updating an entity analytical record (EAR) associated with the server farm with20 current data pertaining to the server farm gathered at a defined time period from the data sources;… selecting, using a trained neural network, one of the model building methodologies including a methodology associated with the initial model, to rebuild a model based on the current data gathered at the defined time period; rebuilding the model based on the current data gathered at the defined time period5 using the selected ML model building methodology;… … categorizing the server farm into one of a high value segment or a low value segment based on the EAR;… re-estimating, by the rebuilt model,… for the server farm… as determined by the rebuilt model.  
Muddu further teaches …selecting from one or more machine learning (ML) models (Muddu: Paragraph [0176] “The model management block 386 includes a model store and a model registry. The model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models. Additional details on the model registry and the model store are discussed below.” Selecting from one or more machine learning (ML) models is taught as the model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models.)… … selecting, using a trained neural network, one of the model building methodologies including a methodology associated with the initial model (Muddu: Paragraph [0302] “The model execution engine 1808 reads the model registry 1530 to determine which model types are assigned to the ML-based CEP engine 1500 (e.g., as opposed to an ML-based batch processing engine). The model execution engine 1808 executes the model preparation process thread. This process similarly applies to the model execution engine of the ML-based batch processing engine. The model execution engine 1808 running on the distributed computation system 1520 extracts the parameters of each model type definition to configure the workflows of that model type.” Selecting, using a trained neural network, one of the model building methodologies including a methodology associated with the initial model is taught as the model execution engine which reads the model registry to select and prepare the machine learning model.), to rebuild a model based on the current data gathered at the defined time period (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuild a model based on the current data gathered at the defined time period is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time.); rebuilding the model based on the current data gathered at the defined time period5 using the selected ML model (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuilding the model based on the current data gathered is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time. [0153] “Historical data represents past events and may include data from different instantiations of the real-time evaluators deployed in different locations in the network. The historical data may span time and geography.” The defined time period5 using the selected ML model building methodology is taught as the historical data gathered from a time.);…… re-estimating, by the rebuilt model,… as determined by the rebuilt model (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Re-estimating, by the rebuilt model,… as determined by the rebuilt model is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive models of Madaan with the method of training models of Muddu in order to train and retrain (e.g., update) the machine learning models in real-time thereby using parallelization of training and deliberation to enable the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions (i.e. manage training data) (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.”).
Madaan in view of Muddu does not explicitly disclose… regarding a server farm… for the server farm… the server farm… updating an entity analytical record (EAR) associated with the server farm with20 current data pertaining to the server farm gathered at a defined time period from the data sources;… categorizing the server farm into one of a high value segment or a low value segment based on the EAR;… … for the server farm…
Roosenraad further teaches … regarding a server farm (Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm).)… for the server farm (Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm).)… the server farm (Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm).)… updating an entity analytical record (EAR) (Roosenraad: Paragraph [0088] “The collected activity data records 220 are then provided to the activity manager 202. In one variant, the activity data records 220 identify both the type of activity and the user (and/or device) associated with the record.” Updating an entity analytical record (EAR) is taught as the activity data records identify both the type of activity and the user or entity.) associated with the server farm (Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm).) with20 current data pertaining to the server farm gathered at a defined time period from the data sources (Roosenraad: Paragraph [0087] “the data records include a date and/or time stamp for the activity, an activity identifier, and a device, subscriber, or user identifier.” Pertaining to the server farm gathered at a defined time period from the data sources is taught as the data records include a date and/or time stamp for the activity, an activity identifier, and a device, subscriber, or user identifier.);… … the server farm (Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm).) into one of a high value segment or a low value segment (Roosenraad: Paragraph [0150] “Activity of the selected subscriber that correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches” Determine the propensity score that provides the likelihood that the entity migrates5 from a high value segment to a low value segment is taught as correlates to any such profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches. Entity is high value segment when is least at risk.) based on the EAR (Roosenraad: Paragraph [0088] “The collected activity data records 220 are then provided to the activity manager 202. In one variant, the activity data records 220 identify both the type of activity and the user (and/or device) associated with the record.” Updating an entity analytical record (EAR) is taught as the activity data records identify both the type of activity and the user or entity.);… … for the server farm (Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm).)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenrad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Regarding claim 16, Madaan in view of Muddu and Roosenraad teaches the method of claim 15, further comprising: via repeating the steps (Madaan: Paragraph [0136] “it is understood that the method may be repeated for data associated with any number of entities” via repeating the steps is taught as the method may be repeated for data associated with any number of entities.) of updating (Madaan: Paragraph [0036] “the training model may be updated based on each set of data that it receives utilizing machine learning techniques.” Updating is taught as updating the training model.) , and transmitting (Madaan: Paragraph [0116] “For example, if the travel routes of vehicles based on their GPS location data were to be analyzed, this may result in a set of predicted labels indicating streets and freeway exits that are expected to be traveled by a vehicle. The server computer may then send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.” Transmitting is taught as send, based on the set of predicted labels, a recommendation to a driver of the vehicle indicating an alternative route or alternative transportation method in order to alleviate traffic congestion.).
Muddu further teaches…, selecting (Muddu: Paragraph [0176] “The model management block 386 includes a model store and a model registry. The model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models. Additional details on the model registry and the model store are discussed below.” Select is taught as the model registry can store model type definitions for machine learning models, and the model store can store model states for machine learning models.), rebuilding (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuild o is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time. One or more machine learning (ML) models in parallel using the current data is taught as the parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions), categorizing (Muddu: Paragraph [0447] “hreats are interpretations or conclusions based on, and therefore associated with, one or more anomalies. Threats can be categorized or grouped into various types, both external and internal to the organization.” Categorizing is tauhght as categorized into groups.), re-estimating (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Re-estimating is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive models of Madaan with the method of training models of Muddu in order to train and retrain (e.g., update) the machine learning models in real-time thereby using parallelization of training and deliberation to enable the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions (i.e. manage training data) (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.”). 
Roosenraad teaches …monitoring performance of the server farm (Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm). The system monitors the threats/security risks. Refer to paragraph [0008])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenrad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Regarding claim 17, Madaan in view of Muddu and Roosenraad teaches the method of claim 15, further comprising: storing the messages and alerts provided by the initial ML model and the … (Madaan: Paragraph [0114] “the server computer can itself perform the resource management services (e.g., send a recommendation for better managing resources to the entity), while in other cases, the server computer can send an instruction to a separate resource management system to perform the resource management services. Embodiments of the invention enable improved resource management as described below.” [0068] “the entities associated with the segments being analyzed by segment application 236, which can also be utilized by query server 240 to locate information related to the entities stored in segmentation database 242.” Storing the messages and alerts provided by the initial ML model is taught as storing the data associated with the messages sent to entities in a segmentation database.). 20  
Muddu further teaches rebuilt model locally with (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.” Rebuilt model is taught as the ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time. One or more machine learning (ML) models in parallel using the current data is taught as the parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions)…
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive models of Madaan with the method of training models of Muddu in order to train and retrain (e.g., update) the machine learning models in real-time thereby using parallelization of training and deliberation to enable the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions (i.e. manage training data) (Muddu: Paragraph [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.”). 
(Roosenraad: Paragraph [0020] “a computerized platform (e.g., server or server farm) and configured to utilize data from a multi-layer data” Regarding a server farm is taught as a computerized platform (e.g., server or server farm). The system monitors the threats/security risks. Refer to paragraph [0008])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the method of calculating the propensity of Roosenraad in order to identify users or entities that are at high risk for infection thereby, determining how the entity will be managed going forward into the future (Roosenrad: Paragraph [0150] “profiles is ostensibly indicative of the user's “risk” or propensity for future infections, security breaches or the like, and hence is a significant determinant in how that subscriber will be managed going forward”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madaan (US20180240020) in view of Muddu (US20180054452) and Morales (US20130275135).

Regarding claim 12, Madaan in view of Muddu teach the performance prediction system of claim 1, Madaan in view of Muddu do not explicitly disclose wherein the model selection criteria include one or more of receiver operating characteristics (ROC), lift and population gain. 15  
Morales further teaches wherein the model selection criteria include one or more of receiver operating characteristics (ROC) (Morales: Paragraph [0006] “using a Receiver Operating Characteristic (ROC)” One or more of receiver operating characteristics is taught as using a Receiver Operating Characteristic (ROC).), lift and (Morales: Paragraph [0007] “the ROC curve is better for a given operating point after revising the operation of the speech recognition system, the adjusting reflects a double gain constraint to maintain FA and CA rates at least as good as before revising operation of the speech recognition system.” Population gain is taught as double gain constraint.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Madaan and Muddu with the receiver operating characteristics of Morales in order to set confidence score thresholds thereby, describing performance of the machine learning model and reliability (Morales: Paragraph [0007] “Operation of the speech recognition system is revised so as to change an associated receiver operating characteristic (ROC) curve describing performance of the speech recognition system with respect to rates of false acceptance (FA) versus correct acceptance (CA). Then a confidence scoring functionality related to recognition reliability for a given input utterance is automatically adjusted such that where the ROC curve is better for a given operating point”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127